DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Sugiyama fails to disclose a wiring layer having a conductive patterned end portion configured to make contact with a conductive adhesive layer and an unpatterned portion having no opening and extending from the conductive patterned end portion such that the conductive adhesive layer is in partial contact with the insulating resin layer supporting the conductive patterned end portion of the wiring layer. The examiner respectfully disagrees. Sugiyama discloses a wiring layer comprising elements 8, 16, 19, 20, and 11 as disclosed in Figure 2 and Figure 8. Columns 5-6 disclose that these elements are all connected to one another and comprise a metal thin film and an insulating resin layer 20. Element 19 of the wiring layer has a conductive end patterned as disclosed in Figures 2-3, whereas element 11 of the wiring layer is an unpatterned portion that extends from the conductive patterned end portion, and conductive adhesive layer 17 is in contact with the insulating resin layer 20 and with the conductive end portion 19, as shown in Figures 2-3, 8, and as disclosed in Columns 5-6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US Publication No.: US 2007/0013856 A1 of record, “Watanabe”) in view of Sugiyama et al (US Patent No.: US 5,180,888 of record, “Sugiyama”). 
Regarding Claim 1, Watanabe discloses a light control unit (Figures 11-12), comprising:
A light control sheet including a first transparent electrode layer, a second transparent electrode layer, and a light control layer formed between the first and second transparent electrode layers and comprising a liquid crystal composition (Paragraph 0004; Paragraph 0039; Paragraph 0032 discloses two electrodes formed on two different substrates);
A first conductive adhesive layer formed on the first transparent electrode layer of the light control sheet such that the first conductive adhesive layer is formed in a first region of the light control sheet and that the first region is contiguous to a light control region of the light control sheet (Figure 12, first conductive adhesive layer 115, where Paragraph 0032 discloses that the layer comprising 114 also comprises the first transparent electrode and so the first conductive adhesive layer would be disposed on the first transparent electrode, where the first region is the region containing elements 115 and 117 and the light control region is the region containing element 116 and the liquid crystal layer); and
A first connection member configured to connect the first transparent electrode layer and a power supply (Figure 12, first connection member 113/114/111 or first connection member 103/104), and comprising a first wiring member connected to the first conductive adhesive layer formed on the first transparent electrode of the light control sheet in the first region of the light control sheet (Figure 12, first wiring member 113/114/111 or first wiring member 103/104), wherein
The light control sheet has a light control region contiguous to the first region and is formed such that the light control layer is formed in the light control region, (Figure 12 discloses one first region; Paragraphs 0004, 0039, and 0032 disclose a light control region),
The first wiring member of the first connection member includes a wiring layer and an insulating resin layer support the wiring layer (Figure 12, wiring layer 113/114, insulating resin layer 111 or Figure 12, wiring layer 103, insulating resin layer 104), and
The wiring layer has a conductive patterned end portion configured to make contact with the first conductive adhesive layer (Figure 11, conductive patterned end portion 114 or conductive patterned end portion 103; Paragraphs 0032-0033). 
Watanabe fails to disclose that each of the first and second transparent electrode layers is an unpatterned transparent electrode layer, and that the wiring layer comprises a metal thin film and an insulating resin layer, where the wiring layer has an unpatterned portion having no opening and extending from the conductive patterned end portion such that the first conductive adhesive is in partial contact with the insulating resin layer in the conductive patterned end portion.
However, Sugiyama discloses a similar light control unit where each of the first and second transparent electrode layers is an unpatterned transparent electrode layer (Sugiyama, Figure 1, first and second transparent electrode layers 4 and 5), and that the wiring layer comprises a metal thin film and an insulating resin layer (Sugiyama, Figures 1-2, Figure 8, metal thin film 16/8/19/11, insulating resin layer 20; Column 5 l.52– Column 6, l.60), where the wiring layer has an unpatterned portion having no opening and extending from the conductive patterned end portion such that the first conductive adhesive is in partial contact with the insulating resin layer in the conductive patterned end portion (Sugiyama, Figures 2 and 8, wiring layer has a conductive patterned end portion 19 and an unpatterned portion 11 that extends from the conductive patterned end portion 19, where first conductive adhesive 17 is in contact with the insulating resin layer 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control unit as disclosed by Watanabe to include a multi-layer wiring layer and unpatterned electrode layers as disclosed by Sugiyama. One would have been motivated to do so for the purpose of bonding the entire stack together as well as electrically connecting terminals thereby simplifying the manufacturing process (Sugiyama, Column 6, l.15-60). 

Regarding Claim 2, Watanabe in view of Sugiyama discloses the light control unit according to claim 1, wherein the wiring layer has the 20conductive patterned end portion and an opening portion defined by the conductive patterned end portion such that a ratio between an area of the conductive patterned end portion and an area of the opening portion is constant per unit area in a plan view of a region where the conductive patterned end portion is formed (Watanabe, Figure 11, conductive patterned end portion 114 where the openings between each end portion 114 may be considered an opening portion, and the area of both the opening portion and the conductive patterned end portion is constant, so the ratio would also be constant).

Regarding Claim 3, Watanabe in view of Sugiyama discloses the light control unit according to claim 1, wherein the conductive patterned end portion has a striped or mesh form (Watanabe, Figure 11, conductive patterned end portion 114 has a striped form).

Regarding Claim 4, Watanabe in view of Sugiyama discloses the light control unit according to claim 1, wherein the light control sheet further includes a second transparent support layer supporting the second transparent electrode layer (Watanabe, Figure 12, second transparent support layer 112; Paragraph 0032), and the first connection member has a thickness less than a total thickness of the light control layer, the second transparent electrode layer, and the second transparent support layer (Figure 12, the first connection member 113/114/111 proportionally has a smaller thickness than a total thickness of the light control layer, the second transparent electrode layer, and the second transparent support layer, as disclosed in Paragraphs 0032, Paragraphs 0039, Paragraph 0004).

Regarding Claim 11, Watanabe in view of Sugiyama discloses the light control unit according to claim 1, wherein the first wiring member is a flexible printed circuit board (Watanabe, Figures 11-12, first wiring member 103/104; Paragraph 0032), and the first conductive adhesive layer comprises one of an anisotropic conductive film, an anisotropic conductive paste, an isotropic conductive film, and an isotropic conductive paste (Paragraph 0033).

Regarding Claim 12, Watanabe in view of Sugiyama discloses the light control unit according to claim 2, wherein the conductive patterned end portion has a striped or mesh form (Watanabe, Figure 11, conductive patterned end portion 114 has a striped form).

Regarding Claim 13, Watanabe in view of Sugiyama discloses the light control unit according to claim 2, wherein the light control sheet further includes a second transparent support layer supporting the second transparent electrode layer (Watanabe, Figure 12, second transparent support layer 112; Paragraph 0032), and the first connection member has a thickness less than a total thickness of the light control layer, the second transparent electrode layer, and the second transparent support layer (Watanabe, Figure 12, the first connection member 113/114/111 proportionally has a smaller thickness than a total thickness of the light control layer, the second transparent electrode layer, and the second transparent support layer, as disclosed in Paragraphs 0032, Paragraphs 0039, Paragraph 0004).

Regarding Claim 20, Watanabe in view of Sugiyama discloses the light control unit according to claim 2, wherein the first wiring member is a flexible printed circuit board (Watanabe, Figures 11-12, first wiring member 103/104; Paragraph 0032), and the first conductive adhesive layer comprises one of an anisotropic conductive film, an anisotropic conductive paste, an isotropic conductive film, and an isotropic conductive paste (Watanabe, Paragraph 0033).

Claim 1, 2, 5-6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al (US Patent No.: US 5,679,928 of record, “Okano”) in view of Sugiyama.
Regarding Claim 1, Okano discloses a light control unit (Figures 1, 7-8), comprising:
A light control sheet including a first transparent electrode layer, a second transparent electrode layer, and a light control layer formed between the first and second transparent electrode layers and comprising a liquid crystal composition (Figures 7-8, first transparent electrode layer 33; second transparent electrode layer 41; light control layer with liquid crystal composition 60);
A first conductive adhesive layer formed on the first transparent electrode of the light control sheet such that the first conductive adhesive layer is formed in a first region of the light control sheet and that the first region is contiguous to a light control region of the light control sheet (Figure 1, first conductive adhesive layer 20 is formed on first transparent electrode layer 33, where the first region is the region containing the first conductive adhesive layer 20 and the light control region is the region containing the liquid crystal composition 60); and  
A first connection member configured to connect the first transparent electrode and a power supply (Figure 1(b), first connection member may be one or all of 32/31/33/200/45/250, power supply 300), and comprising a first wiring member connected to the first conductive adhesive layer formed on the first transparent electrode of the light control sheet in the first region of the light control sheet (Figure 1(B), first wiring member may be one or all of 32/31/33/200/45/250),
Wherein the light control sheet has a light control region contiguous to the first region and is formed such that the light control layer is formed in the light control region (Figure 1(b) discloses one first region; Figures 1, 7-8 disclose a light control region which is any location at which the light control layer 60 is disposed, first region is the peripheral region containing the first connection member elements, as defined above),
The first wiring member of the first connection member includes a wiring layer and an insulating resin layer support the wiring layer (Figure 12, wiring layer 31/33 (one or both), insulating resin layer 32), and
The wiring layer has a conductive patterned end portion configured to make contact with the first conductive adhesive layer (Figure 7, conductive patterned end portion 33). 
Okano fails to disclose that each of the first and second transparent electrode layers is an unpatterned transparent electrode layer, and that the wiring layer comprises a metal thin film and an insulating resin layer, where the wiring layer has an unpatterned portion having no opening and extending from the conductive patterned end portion such that the first conductive adhesive is in partial contact with the insulating resin layer in the conductive patterned end portion.
However, Sugiyama discloses a similar light control unit where each of the first and second transparent electrode layers is an unpatterned transparent electrode layer (Sugiyama, Figure 1, first and second transparent electrode layers 4 and 5), and that the wiring layer comprises a metal thin film and an insulating resin layer (Sugiyama, Figures 1-2, metal thin film 8, insulating resin layer 3; Column 5 l.15 – Column 6, l.15), where the wiring layer has an unpatterned portion having no opening and extending from the conductive patterned end portion such that the first conductive adhesive is in partial contact with the insulating resin layer in the conductive patterned end portion (Sugiyama, Figure 2, wiring layer 8 and 3/22, where first conductive adhesive 17 is in partial contact with the insulating resin layer 3/22 at least via element 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control unit as disclosed by Okano to include a multi-layer wiring layer and unpatterned electrode layers as disclosed by Sugiyama. One would have been motivated to do so for the purpose of bonding the entire stack together as well as electrically connecting terminals thereby simplifying the manufacturing process (Sugiyama, Column 6, l.15-60). 

Regarding Claim 2, Okano in view of Sugiyama discloses the light control unit according to claim 1, wherein the wiring layer has the 20conductive patterned end portion and an opening portion defined by the conductive patterned end portion such that a ratio between an area of the conductive patterned end portion and an area of the opening portion is constant per unit area in a plan view of a region where the conductive patterned end portion is located (Figure 7 discloses a conductive patterned end portion 33 that is striped, where the openings in between the stripes may be considered the opening portion, and since the stripes and openings have a constant area, the ratio would also be constant). 

Regarding Claim 5, Okano in view of Sugiyama discloses the light control unit according to claim 1.
Okano fails to disclose that the first wiring member includes a protective layer formed on the unpatterned portion of the wiring layer such that the protective layer is covering the unpatterned portion and exposing the conductive patterned end portion.
However, Sugiyama discloses a similar first wiring member including a protective layer formed on the unpatterned portion of the wiring layer such that the protective layer is covering the unpatterned portion and exposing the conductive patterned end portion (Sugiyama, Figure 2, unpatterned portion 3, patterned portion 8, protective layer 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control unit as disclosed by Okano to include a multi-layer wiring layer as disclosed by Sugiyama. One would have been motivated to do so for the purpose of bonding the entire stack together as well as electrically connecting terminals thereby simplifying the manufacturing process (Sugiyama, Column 6, l.15-60). 

Regarding Claim 6, Okano in view of Sugiyama discloses the light control unit according to claim 1, further comprising: a second conductive adhesive layer formed on the second transparent electrode layer of the light control sheet such that the second conductive adhesive layer is formed in a second region of the light control sheet and that the second region is contiguous to the light control region (Okano, Figure 1(B), second wiring member (control terminal of) 41 (as disclosed in Column 6, l.66-Column 7, l.10), second conductive adhesive layer 21, where the region containing the electrically conducting adhesive 21 and the second connection member (control terminal of) 41 may be considered the second region which is contiguous to the light control region); and
A second connection member configured to connect the second transparent electrode layer and the power supply (Okano, Figure 1(B), second transparent electrode layer 41, second connection member is connected to the second transparent electrode layer 41, as disclosed in Column 6, l.66-Column 7, l.10 discloses a terminal portion connecting the transparent electrode layer to an electrically conducting adhesive, second connection member may also include elements 31/33/200/45/250, power supply 300), and comprising a second wiring member connected to the second conductive adhesive layer formed on the second transparent electrode of the light control sheet in the second region of the light control sheet (Okano, Figure 1(B), second wiring member (control terminal of) 41 (as disclosed in Column 6, l.66-Column 7, l.10), which is disposed on the second transparent electrode layer 41), wherein
The light control sheet is formed such that the first region and the second region are aligned along one side of the light control sheet, and that a portion of the light control region is formed between the first region and the second region (Okano, Figure 1(B), at least a portion of the light control region containing light control layer 60 is disposed between the first region (containing first connection member elements such as 200/250) and the second region (portions at which the second connection member (control terminal of) 41 and second conductive adhesive layer 21 are disposed)).

Regarding Claim 14, Okano in view of Sugiyama discloses the light control unit according to claim 2.
Okano fails to disclose that the first wiring member includes a protective layer formed on the unpatterned portion of the wiring layer such that the protective layer is covering the unpatterned portion and exposing the conductive patterned end portion.
However, Sugiyama discloses a similar first wiring member including a protective layer formed on the unpatterned portion of the wiring layer such that the protective layer is covering the unpatterned portion and exposing the conductive patterned end portion (Sugiyama, Figure 2, unpatterned portion 3, patterned portion 8, protective layer 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control unit as disclosed by Okano to include a multi-layer wiring layer as disclosed by Sugiyama. One would have been motivated to do so for the purpose of bonding the entire stack together as well as electrically connecting terminals thereby simplifying the manufacturing process (Sugiyama, Column 6, l.15-60). 

Regarding Claim 15, Okano in view of Sugiyama discloses the light control unit according to claim 2, further comprising: a second conductive adhesive layer formed on the second transparent electrode layer of the light control sheet such that the second conductive adhesive layer is formed in a second region of the light control sheet and that the second region is contiguous to the light control region (Okano, Figure 1(B), second wiring member (control terminal of) 41 (as disclosed in Column 6, l.66-Column 7, l.10), second conductive adhesive layer 21, where the region containing the electrically conducting adhesive 21 and the second connection member (control terminal of) 41 may be considered the second region which is contiguous to the light control region); and
A second connection member configured to connect the second transparent electrode layer and the power supply (Okano, Figure 1(B), second transparent electrode layer 41, second connection member is connected to the second transparent electrode layer 41, as disclosed in Column 6, l.66-Column 7, l.10 discloses a terminal portion connecting the transparent electrode layer to an electrically conducting adhesive, second connection member may also include elements 31/33/200/45/250, power supply 300), and comprising a second wiring member connected to the second conductive adhesive layer formed on the second transparent electrode of the light control sheet in the second region of the light control sheet (Okano, Figure 1(B), second wiring member (control terminal of) 41 (as disclosed in Column 6, l.66-Column 7, l.10), which is disposed on the second transparent electrode layer 41), wherein
The light control sheet is formed such that the first region and the second region are aligned along one side of the light control sheet, and that a portion of the light control region is formed between the first region and the second region (Okano, Figure 1(B), at least a portion of the light control region containing light control layer 60 is disposed between the first region (containing first connection member elements such as 200/250) and the second region (portions at which the second connection member (control terminal of) 41 and second conductive adhesive layer 21 are disposed)).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Sugiyama in further view of Nakaminami et al (US Publication No.: US 2002/0135727 A1 of record, “Nakaminami”). 
Regarding Claim 7, Okano in view of Sugiyama discloses the light control unit according to claim 6, wherein the first connection member and the second connection member extend outside of the light control sheet in the plan view of the light control sheet (Okano, Figure 1(B) at least elements 31/200/250/45 of first and second connection members extend outside of the light control sheet).
Okano fails to disclose that the first wiring member and the second wiring member are separate from each other outside the light control sheet.
However, Nakaminami discloses a similar light control unit where the first wiring member and the second wiring member are separate from each other outside the light control sheet (Nakaminami, Figure 6, first wiring member 3 of element 20 (DATA), second wiring member 3 of element 20A (COMMON), light control sheet 1/2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control unit as disclosed by Okano to include separate first and second wiring members as disclosed by Nakaminami. One would have been motivated to do so for the purpose of preventing thin film short circuiting and improving flexibility thereby providing a display module with superior reliability (Nakaminami, Paragraph 0067). 

Regarding Claim 16, Okano in view of Sugiyama discloses the light control unit according to claim 15, wherein the first connection member and the second connection member extend outside of the light control sheet in the plan view of the light control sheet (Okano, Figure 1(B) at least elements 31/200/250/45 of first and second connection members extend outside of the light control sheet).
Okano fails to disclose that the first wiring member and the second wiring member are separate from each other outside the light control sheet.
However, Nakaminami discloses a similar light control unit where the first wiring member and the second wiring member are separate from each other outside the light control sheet (Nakaminami, Figure 6, first wiring member 3 of element 20 (DATA), second wiring member 3 of element 20A (COMMON), light control sheet 1/2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control unit as disclosed by Okano to include separate first and second wiring members as disclosed by Nakaminami. One would have been motivated to do so for the purpose of preventing thin film short circuiting and improving flexibility thereby providing a display module with superior reliability (Nakaminami, Paragraph 0067). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871